*564The record discloses the existence of issues of fact which should be resolved only after a plenary trial at which the parties may adduce all the material and relevant proof. Under the circumstances here, we 'believe it was an improvident exercise of discretion not to change the venue to Erie County, the place where the corporation has its principal office and place of business and where the challenged election was held. With respect to the right to examine an adverse party before trial in a proceeding of this nature, and with respect to the time and scope of any such examination, we believe that these are procedural questions which may be best determined by the court before which the trial will be held. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur. [28 Misc 2d 869.]